This is a Non-Final office action for serial number 17/372,447.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites wherein the left rear pillar, the left bottom bar and the left front bottom hook comprise a left main support arm, the left main support arm formed of a single rod of metal then further recites, comprising: a left inward angled closed loop at a top end; a vertical left rear bar extending vertically down from the closed loop; and the left bottom bar extending from the vertical left rear bar at the bottom towards the front and ending in the left front bottom hook however it appears based on the specification the left and right main support arms are the same as the left and right main support arms and the left bottom bar is the same as the vertical left rear bar therefore being confusing and indefinite. 
Claim 16 recites wherein the right rear pillar, the right bottom bar and the right front bottom hook comprises a right main support arm formed of a single rod of metal comprising a mirror image of the left main support arm therefore claim 15 is indefinite and confusing based on the same reasons as claim 15 regarding the right support arm, right rear pillar, and right front bottom hook.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 13, 15 and 16 (claims 15 and 16 are rejected as best understood) is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Stroh et al. (Stroh) 4,840,336. Stroh discloses in regards to claim 1, a grocery bag loading rack, comprising: a cuboid-shaped frame having a bottom, right, left and rear sides, the frame configured for supporting a grocery bag in open position to form a loading void, within the grocery bag that is also within the frame, the frame open at top and front sides; wherein the rear side further comprises a left rear pillar (18a) defining a boundary between the left and rear sides, and a right rear pillar (18b) defining a boundary between the right and rear sides; wherein the left side further comprises a left bottom bar (19a) extending from the left rear pillar and defines a boundary between the left and bottom sides; wherein the right side mirrors the left side and further comprises a right bottom bar (19b) extending from the right rear pillar and defines a boundary between the right and bottom sides; and wherein the bottom side further comprises: a left front bottom hook (20a) extending from left bottom bar in a direction toward the right side; a right front bottom hook (20b) extending from the right bottom bar in a direction toward the left side; a left rear bottom hook (22a)  extending from the left rear pillar down toward a plane passing through the bottom side and in a direction toward the front side; and a right rear bottom hook (22b) extending from the right rear pillar down toward the plane through the bottom side and in a direction toward the front side; in regards to claim 2,  the grocery bag loading rack according to claim 1, further comprising a rectangular-shaped base (25) having a top surface, a bottom surface, rear edge, front edge, left edge, right edge and a thickness, t, (see column 3, lines 51-54) separating the top surface from the bottom surface and thereby giving the edges depth, the base further configured with two holes (27a and 27b) entering the rear edge, one each for receiving the right front bottom hook and the left rear bottom hook, the base further configured with a hole (26a and 26b) entering the left edge configured for receiving the left front bottom hook, the base further configured with a hole entering the right edge configured for receiving the right rear bottom hook, thereby securing the left, the right and the rear sides of the base to the bottom side of the frame; in regards to claim 3, the grocery bag loading rack according to claim 2, wherein the base comprises a hard plastic material; in regards to claim 4, the grocery bag loading rack according to claim 1, wherein the rear side of the frame further comprises: an upper support bar (16) connected between the left rear pillar and the right rear pillar at the top side of the frame; a first intermediate support bar (37) connected between the left rear pillar and the right rear pillar and parallel to, and below, the upper support bar; a second intermediate support bar (see figure below) connected between the left rear pillar and the right rear pillar and parallel to, and below, the first intermediate support bar; a third intermediate support bar connected between the left rear pillar and the right rear pillar and parallel to, and below, the second intermediate support bar; and a lower support bar connected between the left rear pillar and the right rear pillar and parallel to, and below, the third intermediate support bar; in regards to claim 13, the grocery bag loading rack according to claim 4, further comprising a standard bag hook configured as an inverted U shape (24) with ends attached to the first intermediate support bar, the hook extending vertically toward the upper support bar and configured to receive a central opening of a packet of plastic disposable grocery bags; in regards to claim 15, the grocery bag loading rack according to claim 1, wherein the left rear pillar (18b), the left bottom bar (19a)  and the left front bottom hook (20a) comprise a left main support arm, the left main support arm formed of a single rod of metal comprising: a left inward angled closed loop at a top end; a vertical left rear bar extending vertically down from the closed loop; and the left bottom bar extending from the vertical left rear bar at the bottom towards the front and ending in the left front bottom hook; in regards to claim 16, the grocery bag loading rack according to claim 15, wherein the right rear pillar, the right bottom bar and the right front bottom hook comprises a right main support arm formed of a single rod of metal comprising a mirror image of the left main support arm.
[AltContent: textbox (inverted U shape hook)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (left upper arm
left lower arm)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (upper support bar
first intermediate support bar
second intermediate support bar
third intermediate support bar
lower support bar)][AltContent: arrow]                      
    PNG
    media_image1.png
    507
    601
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 6-8, 10-12 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose as claimed within claim 5, wherein the left side of the frame further comprises: a left upper arm extending from the left rear pillar in a direction from the rear side toward the front side along the top side of the rack; a left lower arm extending from the left rear pillar in a direction from the rear side toward the front side and below the left upper arm; and a left forward support connected to the left upper arm and the left bottom bar, including upper and lower linear portions separated by a left bend point forming a left outward bend away from and not connected to the left lower arm.  
The prior art does not disclose as claimed in claim 9, the grocery bag loading rack according to claim 1, wherein the right side of the frame further comprises: a right upper arm extending from the right rear pillar in a direction from the rear side toward the front side along the top side of the rack; a right lower arm extending from the right rear pillar in a direction from the rear side toward the front side and below the right upper arm; and a right forward support connected to the right upper arm and the right bottom bar, including upper and lower linear portions separated by a right bend point forming a right outward bend away from and not connected to the right lower arm.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional grocery bag racks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631